Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, lines 8-10 of claim 17 recite "when respective polarities of the first submodules alternate positive and negative, the number of busbars is (n/m)+1, wherein n denotes a parallel number of the second submodules, and m denotes a divisor of n", and the manner in which the term "when" limits the claim is unclear.  Specifically, it is unclear as to whether the claim requires respective polarities of the first submodules to alternate positive and negative.  Additionally, the value of n in the claim is unclear due to the phrase "a parallel number of the second submodules".
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, line 2 of claim 18 recites "between each busbar and a respective of the second solar cells", however, the structure referred to in the limitation is unclear because the respective component of the second solar cells is not recited.  For the purpose of the office action, the limitation will be treated as if it requires a respective cell of the second solar cells.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-20 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtin et al. (US 2013/0206219) in view of Izu et al. (US 4,443,652).
	Regarding claim 16 and 25, Kurtin discloses a photovoltaic power generation system comprising a solar cell module comprising: a first solar panel (20a - [0077] L4-5) having a plurality of first submodules ([0077] L7 - any two of photovoltaic cells 22a are considered a first submodule; [0122] discloses strings of electrically connected photovoltaic cells) each including a plurality of first solar cells (22a – [0077] L7); a second solar panel layered with the first solar panel (20b – [0077] L4-5), the second solar panel (20b – [0077] L4-5) having a plurality of second submodules ([0077] L8 – any two of photovoltaic cells 22b are considered a second submodule; [0122] discloses strings of electrically connected photovoltaic cells) each including a plurality of second solar cells (22b – [0077] L8), wherein the first solar panel is provided on a side where light is incident ([0077] L6-7), the first solar panel and the second solar panel are electrically connected in parallel ([0118] L1-2; [0234]), the first solar cells included in the first submodules are electrically connected in series ([0122] discloses either a series or parallel connection; [0234]), the first submodules are electrically connected in parallel ([0122] discloses strings connected either in series or parallel),	While Kurtin does disclose the first solar cells have a structure in which a longitudinal direction of the first solar cells is a first direction (Fig. 7A; [0119]), and further discloses the networks 20a and 20b may be arranged from one or more strings of electrically connected photovoltaic cells, and the electrical nature of the connections (series or parallel) may be selected to optimize performance ([0122]); Kurtin does not explicitly disclose the first submodules are electrically connected in parallel in a second direction crossing the first direction.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to electrically connect the disclosed strings in Kurtin in parallel in a second direction crossing the first direction, because as taught by Kurtin, the electrical nature of the connections (series or parallel) may be selected to optimize performance ([0122]).  Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
	Kurtin does not explicitly disclose the first submodules are connected by busbars of which the longitudinal direction is the first direction.
	Izu discloses a solar module connection configuration including submodules electrically connected in parallel with busbars (34a-f in Fig. 5b; C15/L3-24).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the electrically parallel connection disclosed in Kurtin, with busbars, as disclosed by Izu, because as evidenced by Izu, the use of busbars to electrically connect photovoltaic submodules in parallel is known in the art, and one of ordinary skill would have a reasonable expectation of success when providing the electrically parallel connection disclosed in Kurtin with busbars based on the teaching of Izu, because the use of busbars to provide a parallel electrical connection between photovoltaic submodules amounts to the use of a known component in the art for its intended purpose to achieve an expected result.
	With regard to the limitation requiring the longitudinal direction of the busbars being the first direction, Kurtin discloses a variety of interconnection schemes are possible, that the networks are not restricted to a simple parallel only connection, and that the networks are interconnected in a cooperative hybrid electronic configuration ([0117] - [0119]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the busbars of modified Kurtin such that the longitudinal direction of the busbars is the first direction because it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
	Regarding claim 17, modified Kurtin discloses all the claim limitations as set forth above.  Modified Kurtin further discloses the second solar panel includes a plurality of second submodules including the second solar cells (Kurtin: 22b – [0077] L8), the second solar cells of the second submodules are electrically connected in series (Kurtin - [0122] discloses either a series or parallel connection; [0234]), the second submodules are arranged in a plurality of lines in the second direction ([0122] discloses strings connected either in series or parallel), the second submodules are electrically connected in series ([0122] discloses strings connected either in series or parallel).
	With regard to the limitation requiring the second solar cells electrically connected in series in the first direction, and the limitation requiring the second submodules are arranged in a plurality of lines in the second direction, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
	Regarding the limitation requiring (n/m)+1 busbars, mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
	Regarding claim 18, modified Kurtin discloses all the claim limitations as set forth above.  
	While modified Kurtin does not explicitly disclose an overlapping distance between each busbar and a respective cell of the second solar cells is 0 millimeters or more but not exceeding 2 millimeters, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the busbars of modified Kurtin such that an overlapping distance is 0 millimeters or more but not exceeding 2 millimeters because such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Additionally, minimizing the overlap would be obvious to one of ordinary skill in the art at the time the invention was filed because a reduction in overlap would reduce shading of the solar cells when in operation.  
	Regarding claim 19, modified Kurtin discloses all the claim limitations as set forth above.  Modified Kurtin further discloses the busbars exist on both ends of the first solar panel, and both ends are ends of the first solar panel in the direction which the busbars extend (Izu - 34a-f in Fig. 5b).
	Regarding claim 20, modified Kurtin discloses all the claim limitations as set forth above.  Modified Kurtin further discloses the busbars include a busbar which is arranged between the plurality of first submodules (Izu - one of the busbars shown as 34a-f in Fig. 5b of Izu satisfy the limitation reciting a busbar arranged between the plurality of submodules in the respective solar panel in modified Kurtin). Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
	Regarding claim 22, modified Kurtin discloses all the claim limitations as set forth above.  Modified Kurtin further discloses each of the first submodules are directly and electrically connected to two of the busbars whose polarity differ from each other (Izu discloses a parallel connection in (C15/L3-24; 34a-f in Fig. 5b)).
	Regarding claim 23, modified Kurtin discloses all the claim limitations as set forth above.  Modified Kurtin further discloses the second solar panel includes a plurality of second submodules each including the second solar cells (Kurtin - [0077] L8 – any two of photovoltaic cells 22b are considered a second submodule; [0122] discloses strings of electrically connected photovoltaic cells), and the second solar cells included in the second submodules are electrically connected in series (Kurtin - [0122] discloses either a series or parallel connection; [0234]).
	Regarding claim 24, Kurtin discloses a solar cell module comprising a first solar panel (20a - [0077] L4-5) in which a plurality of first submodules ([0077] L7 - any two of photovoltaic cells 22a are considered a first submodule; [0122] discloses strings of electrically connected photovoltaic cells) each including a plurality of first solar cells (22a – [0077] L7) are electrically connected ([0122] discloses strings of electrically connected photovoltaic cells; [0122] discloses either a series or parallel connection; [0234); and a second solar panel stacked together with the first solar panel (20b – [0077] L4-5).
	Kurtin does not explicitly disclose the first submodules are electrically connected by busbars.
	Izu discloses a solar module connection configuration including submodules electrically connected in parallel with busbars (34a-f in Fig. 5b; C15/L3-24).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the electrically parallel connection disclosed in Kurtin, with busbars, as disclosed by Izu, because as evidenced by Izu, the use of busbars to electrically connect photovoltaic submodules in parallel is known in the art, and one of ordinary skill would have a reasonable expectation of success when providing the electrically parallel connection disclosed in Kurtin with busbars based on the teaching of Izu, because the use of busbars to provide a parallel electrical connection between photovoltaic submodules amounts to the use of a known component in the art for its intended purpose to achieve an expected result.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kurtin et al. (US 2013/0206219) in view of Izu et al. (US 4,443,652) as applied to claim 16 above, and further in view of Stutterheim et al. (US 2019/0027625).
	Regarding claim 21, modified Kurtin discloses all the claim limitations as set forth above. 
	Modified Kurtin does not explicitly disclose a width of the busbars is from about 1 to 5 mm. 
	Stutterheim discloses a solar module and further discloses a width of the busbar is from about 3 mm to about 5 mm (Stutterheim - [0038]). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the busbars of modified Kurtin with a width of from about 3 mm to about 5 mm, as taught by Stutterheim, because the dimension amounts to a known busbar dimension, and one of ordinary skill would have a reasonable expectation of success when forming the busbar of modified Kurtin with a width of from about 3mm to about 5 mm based on the teaching of Stutterheim.  Additionally, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16 and 19-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-7, and 16 of copending Application No. 16/780,956 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of Application No. 16/780,956 requires the following limitations: a solar module comprising a first solar panel having a plurality of first submodules each including a plurality of first solar cells; and a second solar panel layered with the first solar panel, the second solar panel including a plurality of second solar cells, wherein the first solar panel exists on a side where light is incident, the first solar panel and the second solar panel are electrically connected in parallel, the first solar cells included in the first submodules are electrically connected in series, and the first submodules are electrically connected in parallel.	While claim 16 of Application No. 16/780,956 does recite a longitudinal direction of the first busbars is a longitudinal direction of the plurality of first submodules, and a longitudinal direction of the second busbars is a longitudinal direction of the plurality of the second submodules; the claims of Application No. 16/780,956 do not recite the first solar cells have a structure in which a longitudinal direction of the first solar cells is a first direction, and the first submodules are connected by busbars of which the longitudinal direction is the first direction.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the first solar cells in a longitudinal direction, and to connect the first submodules with busbars of which the longitudinal direction is the first direction, because it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
	The claims of Application No. 16/780,956 do not recite the first submodules are electrically connected in parallel in a second direction crossing the first direction, however, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to electrically connect the first submodules in parallel in a second direction crossing the first direction, because it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
	With regard to claims 19-22 and 25 of the instant application, claims 2 and 4-7 of Application No. 16/780,956 recite the limitations of claims 19-22 and 25, respectively.  Claim 1 of Application No. 16/780,956 recites limitations corresponding to claims 23 and 24 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAMIR AYAD/Primary Examiner, Art Unit 1726